Exhibit 10.64

2010 Board of Directors Compensation

 

Compensation Component

   Amount  

Audit Committee Chair

   $ 215,000   

Audit Committee Member

   $ 200,000   

Compensation Committee Chair

   $ 200,000   

Compensation Committee Member

   $ 190,000   

Investment & Capital Committee Chair

   $ 200,000   

Investment & Capital Committee Member

   $ 190,000   

Additional Committee Chair*

   $ 20,000   

Additional Committee Member*

   $ 15,000   

Chairman of the Board

   $ 260,000   

 

* Excludes Executive Committee.